 

Co Oo IN Do OH Fe YH LY

NY NH HN NY NH NY NY NN NO F— FF FF FF EF Fe ES eS
Co oN NO UN ek OBhOeULN Olle lc COlUlUlCUCCOlClClCOeOrWOlUlUCUMUNSN CODON ONG aN

 

 

Case 2:20-cv-00965-GMS Document 16-2 Filed 05/26/20 Page 1 of 1

DECLARATION OF DR. KEVIN GEUN SIK JO

I, Dr. Kevin Geun Sik Jo, declare as follows:

Ll, I am over 18 years of age and am competent to make the statements
contained in this declaration. I have personal knowledge of the matters stated herein,
and they are true and correct to the best of my knowledge.

2 I am the Chief Executive Officer and founder of Augmented Knowledge.

3 Augmented Knowledge is a private corporation formed under the laws of
the Republic of Korea and with its principal place of business in the Republic of Korea

4, I declare under penalty of perjury, under the laws of the United States and
the State of Arizona that the foregoing is true and correct.

EXECUTED on May 26, 2020.

   

 

injeun Sik Jo

 
